                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                              :
    EXETER TOWNSHIP,                          :
                             Plaintiff,       :
                                              :
                       v.                     :                  No. 5:18-cv-01723
                                              :
    ERIC GARDECKI,                            :
                            Defendant.        :
                                              :

                                             ORDER

        AND NOW, this 14th, day of December, 2018, upon consideration of Plaintiff’s
Complaint, ECF No. 1; Defendant’s Motion to Dismiss for Failure to State a Claim, ECF No. 4;
and Plaintiff’s Response to Defendant’s Motion to Dismiss, ECF No. 5, and for the reasons set
forth in the accompanying Opinion, IT IS ORDERED that:

        1.     Defendant’s Motion to Dismiss for Failure to State a Claim, ECF No. 4, is
GRANTED.

        2.     Plaintiff is granted leave to file an Amended Complaint with respect to Counts I,
II, and V no later than January 4, 2019. 1



                                             BY THE COURT:




                                             /s/ Joseph F. Leeson, Jr.
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge




1
        The Court does not grant leave to amend on Counts III and IV because, as a matter of
law, electronic files at issue in this case are not “chattels” under Pennsylvania law, and
amendment would be futile.

                                                1
                                             121418
